           In the United States District Court
           for the Southern District of Georgia
                    Savannah Division                                          FILED
                                                                        Scott L. Poff, Clerk
                                                                     United States District Court

                                                                By MGarcia at 10:14 am, Mar 31, 2020
UNITED STATES OF AMERICA,

v.                                               417-CR-060-5

CEDRIC MANIOR,

      Defendant.

                                  ORDER

      Before the Court is Defendant Cedric Manior’s “Motion for

Modification or Reduction of Sentence Under 18 U.S.C. § 3582.”

Dkt. No. 469.      Specifically, Manior alleges there are “clerical

and/or procedural errors” in the judgment.        For the reasons below,

his motion is DENIED.

      On March 30, 2018, Manior was sentenced after pleading guilty

to   conspiracy   to   possess   with   intent   to   distribute,        and            to

distribute, a quantity of cocaine and cocaine base and felon in

possession of firearms, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C); § 846; and 18 U.S.C §§ 922(g)(1), 924(a)(2). He was

sentenced to a total of 120 months’ imprisonment to be followed by

three years’ supervised release.

      On February 18, 2020, Manior filed a pro se motion asking the

Court to modify or reduce his sentence in accordance with 18 U.S.C.

§ 3582. Manior indicates that he believes there are errors in the
Judgment which affect his institutional programming. He takes

specific issue with some of the statutory references noted on his

Judgment, asserting he did not plead guilty thereto. The Government

responded in opposition to the motion on February 20, 2020.

     As noted by the Government, Manior’s motion is more properly

made pursuant to Federal Rule of Criminal Procedure 35 rather than

18 U.S.C. § 3582(c).   Rule 35 authorizes a Court to correct errors

in a judgment; however, the motion must be made within fourteen

days after sentencing.   Thus, Manior’s motion is untimely.   Even

if Manior’s motion were timely, however, his motion lacks merit.

The Judgment contains no errors; the offenses Manior cites as being

erroneous are incorporated offenses of the offenses to which Manior

pleaded guilty, i.e. 21 U.S.C. § 846 and 18 U.S.C. § 924(a)(2).

Accordingly, Manior’s motion, dkt. No. 469, is DENIED.



     SO ORDERED, this 31st day of March, 2020.




                               _______________________________
                                HON. LISA GODBEY WOOD, JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA




                                 2
